DETAILED ACTION

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Applicant is arguing that the limitation of “(ii) links the object appearing in the video of the first camera with the object who has purchased the product indicated in the purchase history information by referring to the capturing time of the first camera and the recording time of the purchase history information acquired by the POS register;” is not taught by the current prior art (See Remarks Pg. 7).  The examiner respectfully disagrees.  Sekine discloses in Fig .3 Transaction time/date (of the register/POS) and in Fig. 4, camera shooting time.  Also, see 0061, Camera shooting time is correlated with transaction time.  Therefore, using time as a linking measure between the camera image data and the register purchase data is disclosed by Sekine.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4-5 and 7-8 are objected to because of the following informalities:  Please spell out POS before abbreviation.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (herein after will be referred to as Sekine) (US 20090319340) in view of Choi (US 20140211019).

Regarding claim 1, Sekine discloses
a monitoring device which identifies a person from videos made by a plurality of cameras installed in a predetermined region where a plurality of products are arranged, the monitoring device comprising: [See Sekine [Fig. 1] Cameras (31) for monitoring different areas within a store (refer to Fig. 9).]
a receiving unit configured to receive the videos from the plurality of cameras and purchase history information indicating a product purchased by the person from a POS register installed in the predetermined region; [See Sekine [Fig. 1] Apparatus (1) receives tracking data from cameras (i.e. flow-line) and POS transaction data.]
a storage unit configured to store [See Sekine [0005] Image processing on the image data to track a person extracted.  Also, see 0044 and Fig. 1, for multiple storage sections.] 
(ii) display information indicating a product shelf on which the product purchases by the object is displayed; and  [See Sekine [0111-0113] Articles shelf code (i.e. shelf labels) are correlated with the flow-line data.]
a controller configured to identify the object from the videos, wherein [See Sekine [0005] Image processing on the image data to track a person extracted.]
the plurality of cameras include (i) a first camera installed at a position to capture the object purchasing the product at the POS register and (ii) a second camera installed at a position to capture the product shelf, and  [See Sekine [Fig. 2] Cameras positioned to capture the store (including the products on shelves and the cash register area).]
the controller: (i) extracts features of the object appearing the videos from the plurality of cameras, and generates feature information based on the extracted features of the object; [See Sekine [0005] Image processing on the image data to track a person extracted.]
(ii) links the object appearing in the video of the first camera with the object who has purchased the product indicated in the purchase history information by referring to the capturing time of the first camera and the recording time of the purchase history information acquired by the POS register;  [See Sekine [Figs. 3] Transaction time/date and in Fig. 4, camera shooting time.  Also, see 0061, Camera shooting time is correlated with transaction time.] 
(iii) specifies the product that the object has purchased based on the purchase history information;  [See Sekine [0075] Purchase information.]
(iv) detects the product shelf that the product purchased by the person is displayed based on the purchase history information and the display information, [See Sekine [0111-0113] Correlating flow-line data with transaction data with article shelf code.]
(v) detects the second camera that captures the detected product shelf based on the shooting region information; [See Sekine [0111-0113] Correlating flow-line data with transaction data with article shelf code.]
(vii) identifies the object from videos made by the second camera based on the feature information of the object extracted from the video made by the first camera.  [See Sekine [0005] Image processing on the image data to track a person extracted.  Also, see 0044.]
Sekine does not explicitly disclose
a storage unit configured to store (i) shooting region information indicating shooting regions of the plurality of cameras, and 
(vi) specifies the second camera which captured the shooting region through which the object passed; and
However, Choi does disclose
a storage unit configured to store (ii) shooting region information indicating shooting regions of the plurality of cameras;  and [See Choi [0039] Object tracking by displaying video feeds based on where the tracked object has moved to.  Also, the FOV of each camera is calculated and the spatial connection between each camera is stored.]
(vi) specifies the second camera which captured the shooting region through which the object passed; and [See Choi [0039] Object tracking by displaying video feeds based on where the tracked object has moved to.  Also, the FOV of each camera is calculated and the spatial connection between each camera is stored.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Sekine to add the teachings of Choi, in order to utilize spatial connections/FOV of the plurality of cameras in Choi when tracking a subject with images and transaction data in Sekine so that the successful tracking is performed (in order for the object to be tracked properly, the system needs to know which camera to refer to next when the subject leaves the FOV of one of the cameras).

Regarding claim 2, Sekine (modified by Choi) disclose the device of claim 1.  Furthermore, Sekine discloses
wherein, based on the shooting region information, the controller specifies the camera which captured an image of a location where the product included in the purchase history information was arranged, as the camera which captured the shooting region through which the person passed. [See Sekine [0064] Correlating purchase information of respective customers within the monitored area with the flow-line data of the individual customers.]
 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (herein after will be referred to as Sekine) (US 20090319340) in view of Choi (US 20140211019) and in further view of Koyama (US 20190325229).


the object who has been unidentifiable from the video made by the second camera is specified in the video made by the second camera based on a time when the first camera captured the object.  
However, Koyama does disclose
the object who has been unidentifiable from the video made by the second camera is specified in the video made by the second camera based on a time when the first camera captured the object.  [See Koyama [Abstract] Identifies a desired target object from one or more targets captured using imaging times of the monitoring targets.  Also, see [0005] Face matching to recognize a specific person.  Also, see 0007, person in a crowded situation with other people in the way.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Sekine (modified by Choi) to add the teachings of Koyama, in order to improve upon object tracking when in a crowded situation [See Koyama [0007]].

Regarding claim 4, Sekine (modified by Choi and Koyama) disclose the device of claim 3.  Furthermore, Sekine does not explicitly disclose
wherein the controller calculates a time period during which the object passed through the shooting region of the second camera based on a time when the object was captured by the first camera, and, 
when two or more object candidates appear in the calculated time period in the video made by the second camera, the controller specifies, based on the feature information, one of the two or more object candidates as the person.
However, Koyama does disclose
wherein the controller calculates a time period during which the object passed through the shooting region of the second camera based on a time when the object was captured by the first camera, and, [See Koyama [Abstract] Identifies a desired target object from one or more targets captured using imaging times of the monitoring targets.]
when two or more object candidates appear in the calculated time period in the video made by the second camera, the controller specifies, based on the feature information, one of the two or more object candidates as the object. [See Koyama [0005] Face matching to recognize a specific person.  Also, see 0007, person in a crowded situation with other people in the way.]
 Applying the same motivation as applied in claim 3.

Regarding claim 7, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (herein after will be referred to as Sekine) (US 20090319340) in view of Choi (US 20140211019) in view of Koyama (US 20190325229) and in further view of Kolar (US Patent No. 8457354).

the plurality of cameras include a third camera installed at an entrance, 
the controller estimates the object appears in the video made by the second camera in a time period between an OUT time of the object from the third camera and an IN time of the object from the first camera.  
However, Koyama does disclose
the controller estimates the object appears in the video made by the second camera in a time period between an OUT time of the object from the third camera and an IN time of the object from the first camera.  [See Koyama [Abstract] Identifies a desired target object from one or more targets captured using imaging times of the monitoring targets.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Sekine (modified by Choi) to add the teachings of Koyama, in order to improve upon object tracking when in a crowded situation by utilization of imaging times [See Koyama [0007]].
Sekine (modified by Koyama) do not explicitly disclose
the plurality of cameras include a third camera installed at an entrance, 
However, Kolar does disclose
the plurality of cameras include a third camera installed at an entrance, [See Kolar [Fig. 5] One Camera out of a plurality of camera located at entrance of store.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Sekine (modified by Choi and Koyama) to add the teachings of Kolar, in order to re-position the cameras in the retail store of Sekine with a camera explicitly located at the entrance/exit for theft purposes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486